DISMISS; and Opinion Filed August 19, 2014.




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-13-01330-CV

JOHN C. GOLFIS, JULIE NGUYEN, SEIKILOS HOLDINGS, LLC, AND SEIKILOS FX
                        STUDIOS LLC, Appellants
                                  V.
    EDWARD “LANNY” HOUILLION AND HOUILLION FAMILY LIMITED
                        PARTNERSHIP, Appellees

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 12-13053

                             MEMORANDUM OPINION
                          Before Justices Bridges, Fillmore, and Lewis
                                   Opinion by Justice Lewis
       On July 24, 2013, the trial court granted its Amended Temporary Injunction at the request

of appellee Houillion Family Limited Partnership. Appellants John C. Golfis, Julie Nguyen,

Seiklos Holdings, LLC, and Seikilos FX Studios LLC filed this interlocutory appeal challenging

the temporary injunction. See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(a)(4). While the

interlocutory appeal was pending, the trial court proceeded to trial and entered a final judgment.

       If, while on the appeal of the granting or denying of the temporary injunction, the trial

court renders final judgment, the case on appeal becomes moot. Isuani v. Manske-Sheffield

Radiology Group, P.A., 802 S.W.2d 235, 236 (Tex. 1991). When a case becomes moot on

appeal, the appeal is dismissed. Id.
      Accordingly, we dismiss the appeal as moot.




                                                 /David Lewis/
                                                 DAVID LEWIS
                                                 JUSTICE


131330F.P05




                                           –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

JOHN C. GOLFIS, JULIE NGUYEN,                      On Appeal from the 134th Judicial District
SEIKILOS HOLDINGS, LLC, AND                        Court, Dallas County, Texas
SEIKILOS FX STUDIOS LLC, Appellants                Trial Court Cause No. 12-13053.
                                                   Opinion delivered by Justice Lewis,
No. 05-13-01330-CV        V.                       Justices Bridges and Fillmore participating.

EDWARD “LANNY” HOUILLION AND
HOUILLION FAMILY LIMITED
PARTNERSHIP, Appellees

    In accordance with this Court’s opinion of this date, the appeal is DISMISSED AS
MOOT.

     It is ORDERED that appellees EDWARD “LANNY” HOUILLION AND HOUILLION
FAMILY LIMITED PARTNERSHIP recover their costs of this appeal from appellants JOHN C.
GOLFIS, JULIE NGUYEN, SEIKILOS HOLDINGS, LLC, AND SEIKILOS FX STUDIOS
LLC.


Judgment entered this 19th day of August, 2014.




                                             –3–